Citation Nr: 0305116	
Decision Date: 03/18/03    Archive Date: 03/24/03

DOCKET NO.  02-11 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for to service connection for post-traumatic 
stress disorder.

(The issue of entitlement to service connection for post-
traumatic stress disorder will be the subject of a later 
decision).


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney 
at Law


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had active service from January 1968 to February 
1970.  He served in the Republic of Vietnam from May 1969 to 
February 1970.

This appeal arises from a June 2001 rating decision of the 
Department of Veteran Affairs (VA) Regional Office (RO) in 
Seattle, Washington that determined that the veteran had not 
submitted the requisite new and material evidence required to 
reopen his claim for entitlement to service connection for 
post-traumatic stress disorder (PTSD).  The veteran appealed 
this decision.  In a statement of the case (SOC) issued in 
June 2002, a VA Decision Review Officer reopened this claim 
and denied it on the merits.  The veteran continued his 
appeal.

The Board is undertaking additional development on the matter 
of the veteran's claims of entitlement to service connection 
for post-traumatic stress disorder, pursuant to authority 
granted by 67 Fed.Reg. 3,009-3,104 (Jan. 23, 2002).  See 
38 C.F.R. § 19.9(a)(2) (2002).  When it is completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903.  See 38 C.F.R. § 20.903 (2002).  After 
giving the notice and reviewing your response to the notice, 
the Board will prepare a separate decision addressing these 
issues.


FINDINGS OF FACT

1.  By decision dated in September 1989, the RO denied the 
veteran's claim for entitlement to service connection for 
PTSD.  He failed to appeal this determination.

2.  The additional evidence added to the record since 
September 1989 is not duplicative of evidence previously on 
file and, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the claim.


CONCLUSIONS OF LAW

1.  The September 1989 rating decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 3.104(a) (2002).

2.  Subsequent to the decision of September 1989 that denied 
entitlement to service connection for PTSD, new and material 
evidence sufficient to reopen the claim was received.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (Effective 
prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

To the extent that the issue is new and material evidence, 
the Board is satisfied that all relevant facts regarding the 
issue decided below have been properly developed and no 
further assistance to the veteran is required in order to 
comply with the duty to notify and assist.  A thorough review 
of the claims file reveals that the development conducted by 
VA in this case fully meets the requirements of 38 U.S.C.A. 
§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2002).  The 
Board also finds that the recent publication of new 
regulations implementing the Veterans Claims Assistance Act 
of 2000 (VCAA) does not require further development because, 
"the provisions of (the new regulations) merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed.Reg. 45620, 45629 (Aug. 29, 
2001); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).  In any event, based on the favorable decision 
discussed below, the Board finds that any failure in VA's 
duty to notify and assist the veteran regarding his claim for 
new and material evidence is moot.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).


Submission of New and Material Evidence

Initially, the Board notes that a new regulatory definition 
of new and material evidence became effective on August 29, 
2001.  See 66 Fed.Reg 45620 (2001).  However, those 
provisions are only applicable to claims filed on or after 
August 29, 2001.  As the veteran's claim of new and material 
evidence substantially predates August 2001, the new 
regulatory criteria are not applicable.

The Board notes that in a rating decision of September 1989 
the RO denied entitlement to service connection for PTSD, on 
the bases that the veteran's in-service psychiatric 
disability was a personality disorder (and as such is not 
entitled to service connection) and that there was no 
verified stressor from his military service.  He was notified 
of this decision and his appellant rights by letter of mid-
September 1989 sent to his last reported address.  This 
address had been reported on the veteran's claim of April 
1989 and was corroborated at the time of his compensation 
examination in July 1989.  The veteran did not respond to 
this notification within one year.  There is no objective 
evidence, nor has the veteran alleged, that he did not 
receive the September 1989 notification.  This decision is 
final.

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  
38 U.S.C.A. § 5108.  New and material evidence is defined as 
evidence not previously submitted to agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration; which is neither cumulative nor 
redundant; and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001).  For the limited purpose of determining whether to 
reopen a claim, the credibility of the evidence is to be 
presumed; however, this presumption no longer applies in the 
adjudication that follows reopening.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

The evidence of record in September 1989 included the 
veteran's service personnel records noting his military 
service in Vietnam from May 1969 to February 1970.  He was 
assigned to Company D of the 40th Signal Battalion as a 
Lineman.  He alleged that his duties with this unit included 
pulling security detail that resulted in combat with the 
enemy.  A psychiatric consultation report of November 1969 
indicated that the veteran had a personality disorder and a 
substance abuse problem.  He was held as a prisoner by the U. 
S. military in Vietnam from December 1969 to February 1970 
for being absent without leave (AWOL) and drug use.  His 
separation examination of January 1970 noted that the veteran 
had a history of drug abuse (amphetamines).  The veteran's 
psychiatric evaluation was reported to be abnormal with a 
diagnosis of passive dependent personality disorder that was 
chronic and severe.  VA treatment records dated in the late 
1980's noted diagnoses for PTSD based on the veteran's 
military service in Vietnam.  A discharge summary dated in 
January 1988 reported that the veteran had been in a 
particularly traumatic fire fight prior to his going AWOL in 
Vietnam.  On a psychiatric examination of July 1989 he 
reported that American soldiers killed a Vietnamese girl he 
had befriended.  He also reported stressors from his pre-
service childhood.

Since the September 1989 decision, VA has received treatment 
records noting continuing treatment for PTSD.  An initial 
inpatient assessment of November 2000 noted the veteran's 
claim that he had performed a "mercy" killing of a friend 
in Vietnam prior to going AWOL.  On an attending note of the 
same date it was reported the veteran had claimed that he had 
left a friend behind on a medical evacuation flight because 
the friend was too severely wounded to live.  On an inpatient 
coordinator note dated a few days later, it was reported the 
veteran related his friend had died in Vietnam on October 13.

The medical evidence received since September 1989 is new and 
material in that it provides new evidence of an in-service 
stressor, that is, the death of a fellow servicemember on 
October 13, 1969, that is capable of verification.  This 
evidence was not before VA in September 1989.  For this 
reason, the Board finds that the evidence added to the record 
since September 1989 is so significant that it must be 
considered in order to fairly decide the claim.


ORDER

New and material evidence sufficient to warrant reopening a 
claim of entitlement to service connection for PTSD, the 
claim is reopened.




____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, 
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

